Title: To George Washington from Joseph Vose, 27 December 1782
From: Vose, Joseph
To: Washington, George


                        
                            Sir
                            Quarters near Pines bridge Decr 27th 1782
                        
                        Nothing remarkable has taken place since I have been on the lines, the best intelegence I can collect from
                            below is that a number of refuiges is to leave Newyork soon, Major Farnum left a Gentleman under the sanction of a Flagg
                            on the lines, I would wish to know your Excellencys Pleasure respecting him—begg leave to represent to your Excellency
                            respecting provision for the Troops the Commissary has served them for the Month out and is left me, he says his time is
                            out. I am Sir Your most Obdt Humle servant
                        
                            J. Vose Colo. Comandt at lines

                        
                    